DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 01/20/2022 Non-Final Office Action, claims 1-16 were pending as filed in the 06/19/2020 Preliminary Amendment. Claims 1-16 were rejected.
In the Applicant’s 04/15/2022 Reply, claim 1 was amended. Claims 17-19 were added.
Claims 1-19 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 04/15/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
Claims 1-16 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement:

    PNG
    media_image1.png
    615
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    626
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    369
    625
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    220
    624
    media_image4.png
    Greyscale

	The Applicant amended claim 1 to recite that the lignin fraction is derived from an organosolv lignin. This amendment is insufficient to negate this rejection, as the single supporting example presented in the specification continues to be inadequate to typify the genus of claimed compounds. One example cannot account for the variety of the claimed genus. This rejection is maintained.

Rejections
35 U.S.C. 112(a):  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter not described in the specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the entire scope of the claimed invention. 
	In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010) (en banc), the Federal Circuit noted the importance of an application's disclosure, stating, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).
Satisfying the written description requirement “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 
This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of a genus in biotechnological arts “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe a genus in biotechnological applications:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus:  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 

(Fed. Cir. 2004).

In Ariad, the Court also addressed the presence of a genus within a method claim, in Rochester, we held invalid claims directed to a method of selectively inhibiting the COX-2 enzyme by administering a non-steroidal compound that selectively inhibits the COX-2 enzyme. Id. at 918. We reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification’s function description, the specification did not provide an adequate written description of the claimed invention. Id. at 927-28. 

Ariad, at 1373. 

Claim 1 and its dependent claims encompass a genus of anti-pathogenic organosolv lignin fractions described by weight average molecular weight (up to 2,500 Daltons) and number of phenylpropane units on weight average (up to 13), while the dependent claims narrow the number average molecular weight, number of phenylpropane units, and include further ingredients. 
Lignins are structurally complex, with varying relative amounts of phenylpropane units and numbers of methoxy and hydroxy substituents on each phenylpropane unit, which varies significantly according to the type of lignocellulosic biomass from which the lignins are derived. For example, lignins are comprised of three basic phenylpropanoid monomoers, p-hydroxyphenyl, guiaicyl, and syringyl, and different biomass sources contain different amounts of these monomers, where the structure of lignin even varies among different tissues and ages of the same type of lignocellulosic biomass. (Lu, et al., Journal of Spectroscopy, Article ID 8951658, pp. 1-15 (2017) at p. 2). Furthermore, while the variety of lignin structure is large, the heterogeneity and diversity is further increased during the course of isolation. (Ponomarenko, et al., Holzforschung, 69:795 (2015) at p. 795). Processing conditions impact functional groups and molecular weight of extracted organosolv ethanol lignins, directly influencing their antioxidant activity. (Pan, et al., J. Agric. Food Chem., 54:5806 (2006) at Abstract). The structural complexity of lignin isolated from differed sources has been considered to be a major hindrance for practical exploitation. 
The present claims recite a large, structurally diverse genus of lignins, absent biomass limitations, described in terms of molecular weight and number of phenylpropane units, which generically describe the three core phenylpropanoid monomers as phenylpropane units, without limitation to biomass source, number and kind of functional groups, or connectivity. 
To support the claimed genus of lignin fractions, the specification exemplifies a single example of lignin fraction capable of antipathogenic activity. (p. 18-28). The specification demonstrates possession of only one antipathogenic organosolv lignin less than 2,500 Daltons, derived from Beech wood (Fagus sylfatica). (p. 18). The liquid lignin fraction has a weight average molecular weight of 100-300 Daltons and 1-2 phenylpropane units. The solid lignin fraction has a weight average molecular weight of 800-1,500 Daltons and 4-8 phenylpropane units. In contrast to the claimed genus, the single supporting example is limited in terms of source, lower end of weight average molecular weight range, and chemical breakdown. (specification, pp. 18-19). It is this specific example that achieves the claimed anti-pathogenic activity against infections ascribable to food pathogens.
A single example cannot serve as evidence to account for any variation found in the claimed genus, i.e., all organosolv lignins ≤ 2,500 Daltons, ≤ 13 phenylpropane units. In addition, the bioactivity of the solitary exemplified antipathogenic lignin cannot be extrapolated and applied to other members of the genus.  
The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the claimed genus of antipathogenic lignins, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.
The Applicant may overcome this rejection by limiting the claimed lignin fractions to correlate to the example provided in the specification. 

Conclusion
Claims 1-19 are pending.
Claims 1-19 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655